Citation Nr: 0309196	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), with esophagitis and history of 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a chronic lung 
disability as secondary to service-connected GERD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A 
June 1998 rating decision granted service connection for GERD 
and assigned a 10 percent rating effective December 1, 1993.  
A November 1998 rating decision denied the veteran's claim of 
entitlement to service connection for a chronic lung 
disability as secondary to service-connected GERD.   The 
veteran subsequently perfected this appeal.

A RO hearing was held in March 1999.  A transcript of this 
hearing has been associated with the claims folder.

In December 2000 and October 2001, the Board remanded this 
case for additional development.  The case has since returned 
to the Board.

In October 2002, the Board granted a motion to advance the 
veteran's case on the Board's docket.

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development of this case.  The Board 
obtained records from the VA medical center (VAMC) in 
Jackson, Mississippi and the veteran was provided a VA 
examination in January 2003.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) (which allowed the Board to undertake 
the action necessary for a proper appellate decision) 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  A May 2003 post development informal hearing 
presentation submitted by the veteran's representative noted 
that the aforementioned regulations were being challenged in 
the Federal Circuit and stated that "in the event that the 
Federal Circuit overturns these regulations prior to a final 
Board decision in this appeal, The American Legion on behalf 
of the veteran, prospectively waives AOJ review of the 
evidence obtained under the Board's Development Order."  

In Janssen v. Principi, 15 Vet. App. 370 (2001), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that a veteran could waive consideration on appeal 
of the duty-to-assist and notice provisions of the VCAA, 
where veteran was represented by presumably competent 
counsel.  The Court noted that "[t]his concept of an 
appellant's right to make a knowing and voluntary waiver of 
consideration of procedural protections is neither foreign to 
nor prohibited by this Court.  To the contrary, this Court 
has long accepted the ability of appellants to waive certain 
procedural rights, including the following: their right to 
appeal certain claims denied by the BVA, as happened here; 
their right to a personal hearing prior to a Board decision; 
and requirements that a Supplemental Statement of the Case be 
issued when pertinent evidence is submitted by the appellant.  
Id. at 375 (internal citations omitted).  

The veteran's representative, on behalf of the veteran, has 
specifically waived the right to RO consideration of the 
newly obtained evidence; therefore, the Board will proceed 
with a decision on the merits.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected GERD with esophagitis and 
history of irritable bowel syndrome is manifested by 
complaints of recurrent epigastric distress with dysphagia 
and regurgitation.  The veteran's symptomatology is not 
productive of considerable impairment of health.

3.  The veteran has not submitted evidence tending to show 
that his service-connected GERD requires frequent 
hospitalization or causes marked interference with employment 
beyond that contemplated in the schedular standards.  

4.  The medical evidence does not show that the veteran 
currently has a chronic lung disability that is proximately 
due to or the result of his service-connected GERD.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected GERD with esophagitis and history of 
irritable bowel syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2002).

2.  The criteria for service connection for a chronic lung 
disability as secondary to service-connected GERD are not 
met.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The January 1999 statement of the case (SOC), the June 1999 
supplemental statement of the case (SSOC), the January 2001 
SSOC and the September 2002 SSOC collectively notified the 
veteran of the laws and regulations pertaining to an 
increased evaluation for GERD and for secondary service 
connection.  These documents also advised him of the evidence 
of record and of the reasons and bases for denial.  The 
December 2000 and October 2001 Board remands notified the 
veteran of the enactment of the VCAA.  By letters dated in 
April 2001 and January 2002, the veteran was further notified 
of the VCAA and was advised of the information and evidence 
he was responsible for providing and of the evidence that VA 
would attempt to obtain.  The regulations regarding VA's duty 
to notify and to assist were set forth in the September 2002 
SSOC.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In January 
2002, the veteran responded to the RO's duty to assist 
letter.  He reported that he receives all treatment at VAMC 
Jackson and that he had nothing further to add to his case.  
VA requested additional medical records from VAMC Jackson and 
in connection with this current appeal, the claims folder 
contains records from this facility for the period from 
approximately March 1992 through October 2002.  The veteran 
responded to the September 2002 SSOC indicating that he had 
nothing further to add to his case and he has not identified 
additional records that need to be obtained.  In keeping with 
the duty to assist, the veteran was provided VA examinations 
in May 1998, October 1998, and January 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased Evaluation for GERD with Esophagitis 
and History of Irritable Bowel Syndrome

The veteran was originally service-connected for GERD with 
esophagitis with history of irritable bowel syndrome in June 
1998 and assigned a 10 percent evaluation effective December 
1, 1993.  The 10 percent rating was continued in rating 
actions dated in July and December 1998, and has been 
continued throughout the pendency of this appeal.  The 
veteran contends that the currently assigned rating does not 
adequately reflect the severity of his disability.

In May 1993, the veteran was seen with complaints of 
dysphagia to both solids and liquids without weight loss.  A 
subsequent barium swallow and upper gastrointestinal (GI) 
series showed that the barium was swallowed without 
difficulty and flowed smoothly throughout the esophagus 
showing no evidence of obstruction or mass lesion.  The 
stomach showed no evidence of mass or ulcer.  The duodenal 
bulb demonstrated an area of barium collection which was 
suspicious for an ulcer.  Duodenal sweep and visualized 
portion of the small bowel were unremarkable.  

The veteran was admitted to VAMC Jackson in June 1994 for 
evaluation of near syncopal episodes.  It was noted that the 
veteran has an anemia.  He had previously been stable around 
35 since 1991 with a normal MCV and RDW.  A hematology 
consult reported a fairly chronic anemia.  Stools were heme 
negative times two.  The examiner suspected that the anemia 
is multifactorial.  

The veteran was seen by a private physician, Dr. Long, in 
September 1997.  He reported continued epigastric distress 
with occasional food regurgitation and gastroesophageal 
reflux symptoms with increased gas.  He takes Mylanta and 
Metamucil.  Physical examination revealed a 6-pound decrease 
in weight from 4 years ago.  

The veteran underwent an upper endoscopy in October 1997.  
Diagnosis was 
1) distal esophagitis, questionably related to one of his 
medications with whitish exudative material coating the 
mucosa; and 2) antral gastritis.  Endoscopic biopsies of the 
gastric mucosa revealed mild chronic superficial gastritis, 
negative for helicobacter.  Endoscopic biopsy of the 
esophagus revealed mild chronic esophagitis.  The veteran was 
given a prescription for Prilosec.  

The veteran presented to VA in October 1997 with complaints 
of gastritis.  He was prescribed Prilosec but was having 
problems with medications.  He complained of a variety of 
symptoms including abdominal discomfort.  He returned to the 
clinic in November 1997 and progress note indicates 
esophagitis/gastritis.  

The veteran underwent a VA examination in May 1998.  He 
reported stomach problems in 1943 with nausea, vomiting, food 
souring, and indigestion.  He complained of left and right 
upper quadrant pain and states that he is never free of pain.  
He eats a bland diet because pain is worse with rich, spicy 
foods and fried foods.  He takes Mylanta 2-3 times per day.  
He has been on various medications but they caused side 
effects.  He reported diarrhea when he has severe vomiting 
episodes, otherwise he is constipated and takes Metamucil.  
Weight has been fairly stable at 176 to 182 and there is no 
history of melena nor hematochezia.  

On physical examination, the veteran was 182 pounds, with 
maximum weight in the past year of 182.  Abdomen was without 
organomegaly or masses.  There was mild tenderness in the 
epigastric area and both upper quadrants, but no rebound 
tenderness was noted.  Upper GI series revealed slight 
irregularity of the walls of the distal esophagus, suggesting 
the presence of esophagitis.  No hiatal hernia was 
demonstrated.  There were thickened mucosal folds in the 
gastric antrum suggesting gastritis.  No other abnormalities 
of the stomach were seen and the duodendum was normal in 
appearance.  Diagnosis was 1) GERD with esophagitis; and 2) 
irritable bowel by history.  

In June 1998, the veteran was seen with complaints of 
aspiration, choking, and coughing spells with liquids over 
the past few years but recently more frequently.  Impression 
included GERD and questionable aspiration - CVA 
(cerebrovascular accident) related.  Reflux precautions were 
explained and he was given Pepcid.

In July 1998, the veteran underwent a modified barium swallow 
performed with a speech pathologist.  He had no significant 
difficulty in swallowing solids or liquids and no aspiration 
was noted.  The esophagus demonstrated the presence of 
multiple tertiary contractions but no other significant 
abnormality was noted.  Assessment by speech language 
pathologist noted mild oral stage dysphagia characterized by 
slightly decreased coordination of muscle movements to propel 
bolus A&P.  There was no penetration of the airway or 
aspiration.  Possible esophageal reverse peristalsis and 
inconsistent constrictions or muscle spasms causing reflux 
from esophageal area.  The examiner recommended reflux 
precautions and that the veteran monitor himself for the 
ability to swallow prior to meals.  

In August 1998, the veteran presented with complaints of 
chronic coughing and epigastric burning related to stomach 
acid.  He was instructed to elevate the head of his bed 6 
inches.  A chest x-ray was ordered for chronic cough possibly 
secondary to GERD and revealed no acute infiltrates.  The 
cardiomediastinal and hilar contours were within normal 
limits and no significant osseous change was noted.  

In October 1998, the veteran underwent a VA examination.  He 
reported burning, substernal pain, indigestion, heartburn, 
occasional increased belching, and reflux into his throat 
with coughing and strangling.  He reported 2 episodes in June 
where he almost choked to death.  He takes Mylanta as needed 
and Zantac twice a day and stated that he has been a little 
better since he switched to Zantac.  He has constipation but 
has not had any diarrhea in the past 2 to 3 months.  He 
reported that he cannot rest because of the tingling in his 
throat.  

On physical examination, weight was 181.  The abdomen was 
without organomegaly or masses.  There was mild tenderness in 
the entire upper abdomen but no rebound tenderness.  On upper 
GI series, the barium was swallowed without difficulty and 
flowed smoothly throughout the esophagus showing no evidence 
of obstruction or mass lesion.  The mucosa of the esophagus 
appeared somewhat granular, thought to be due to a degree of 
esophagitis as the veteran also demonstrated minor 
gastroesophageal reflux.  The stomach, duodenal bulb, 
duodenal sweep and the visualized portion of the small bowel 
were unremarkable.  Diagnosis was GERD and history of 
irritable bowel syndrome.  

At the March 1999 RO hearing, the veteran reported that he 
experiences reflux every day to some degree but some days are 
worse than others.  Before he eats he takes a small sip of 
water or tea to see if he can swallow.  If it comes back, he 
has to wait until it's down and settled before he can go 
ahead with his meal.  He has swallowing problems about 3 or 4 
times a week, usually around mealtime.  Food gets stuck about 
2 or 3 times a week or more.  He has elevated his bed.  He 
takes Mylanta.  He also reported pain that starts in the 
wrist area, going up his arm and into his shoulder blade and 
neck.  

In March 1999, the veteran underwent an elective outpatient 
esophagogastroduodenoscopy (EGD).  Impression was hiatal 
hernia and erythema.  Further esophageal testing in April 
1999 revealed no definite swallowing abnormality.

In June 1999, the veteran presented to the VAMC with 
complaints of vomiting undigested food and cramping across 
the abdomen with soreness.  There was no evidence of blood.  
Impression was GERD/gastroenteritis.  

The veteran was seen in December 1999 for followup.  He 
reported that he tried Prevacid with no relief but that 
Zantac helped.  He reported reflux symptoms but no melena, 
hematochezia or weight changes.  GERD was noted to be well 
controlled with Zantac and diet.  

Progress note dated in June 2000 indicates that the veteran 
continues to have GERD symptoms but that such symptoms are 
stable.  Notes dated in December 2000, July 2001, and March 
2002 indicate that review of symptoms was negative for any 
nausea, vomiting or weight changes.  

The veteran was seen in August 2002 with complaints of 
shortness of breath and non-productive cough.  He reported 
some reflux symptoms and difficulty swallowing but no nausea 
or vomiting.  Weight was noted to be stable.  Assessment was 
questionable shortness of breath, cough may be GERD related.  
The veteran was seen in September 2002 with complaints of 
abdominal pain and nausea and vomiting.  Physical examination 
of the abdomen revealed diffuse tenderness without rebound or 
guarding.  Impression was abdominal pain and rule out 
pancreatitis.  The veteran received maintenance IV fluids and 
felt better.  He was subsequently discharged home.  

The veteran underwent another VA examination in January 2003.  
He reported that he usually drinks a sip of tea to see if his 
food/liquids will go down.  If everything is okay, he will 
eat.  He sits in his recliner after a meal for about 1 hour.  
If he gets up and tries to do anything he will have 
regurgitation after eating.  He takes Zantac 2 times per day 
and Maalox as needed at night.  He has problems 2-3 times per 
week during the day and approximately 2 times per week at 
nighttime.  He sleeps with the head of his bed elevated 
approximately 6 inches.  He has occasional nausea and vomits 
maybe once a month.  He has occasional cramping type pain in 
the right upper quadrant.  Appetite is good and weight has 
been stable.  He has not noted any blood or melena in his 
stool.  He has no hematemesis.  He has difficulty swallowing 
and is easily strangled.  Sometimes he has to swallow a 
couple of times for the food to go down.  He has no 
substernal chest pain or arm pain.  He has occasional 
heartburn.  He reported constipation and takes a stool 
softener once a week and daily psyllium.  He has occasional 
diarrhea for no apparent reason.  

On physical examination he weighed 179.6 pounds.  The abdomen 
was without apparent organomegaly or masses.  There was 
tenderness in the epigastric area and right upper quadrant, 
without rebound tenderness.  Upper GI series revealed: 1) 
slight fold thickening at the gastric antrum suggestive of 
gastritis; and 2) a collection of barium with some radiating 
folds seen in the proximal duodenal bulb suggestive of an 
ulcer.  Diagnoses included GERD with esophagitis and history 
of irritable bowel, and probable gastritis and duodenal ulcer 
per UGI.  

The examiner noted that the claims folder was reviewed and 
stated that the veteran does not have severe impairment of 
health.  Weight was 176 (October 2000), 180 (November 2001) 
and 182 (September 2002).  Current UGI did not reveal a 
hiatal hernia or reflux.  The examiner indicated that there 
was a suggestion of gastritis and duodenal ulcer but that 
these are not related to the service-connected hiatal hernia 
reflux or irritable bowel.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The Board notes that GERD is not specifically listed in the 
rating schedule.  Where an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2002).

In the present case, the RO has rated the veteran's GERD by 
analogy to hiatal hernia, under the criteria set forth under 
Diagnostic Code 7346.  Under this provision, hiatal hernia is 
evaluated as follows: symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health (60 percent); persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health (30 percent); and with 2 
or more symptoms for the 30 percent evaluation of less 
severity (10 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2002).  

Review of the medical evidence of record suggests that the 
veteran's service-connected GERD with esophagitis and history 
of irritable bowel syndrome is manifested by complaints of 
persistently recurrent epigastric distress with dysphagia and 
regurgitation.  The veteran complains of abdominal pain.  He 
has difficulty swallowing on a daily basis and occasional 
nausea and/or vomiting.  He has instituted reflux precautions 
and takes Maalox/Mylanta and Zantac in an effort to control 
his symptoms.  

The Board acknowledges the veteran's complaints of chronic 
symptoms including pain, coughing, choking, and that he is 
easily strangled.  Objectively, however, testing in May 1993, 
July 1998 and October 1998 revealed no significant difficulty 
in swallowing.  Recent upper GI series in January 2003 
reportedly did not reveal hiatal hernia or reflux.  Although 
there is some evidence of anemia, the evidence does not 
indicate material weight loss, hematemesis or melena.  The 
veteran has been consistently described as well-nourished.  
Symptoms related to GERD are noted to be controlled with diet 
and Zantac.  On recent examination, the veteran reported that 
his appetite is good and weight has been stable and the 
examiner remarked that the veteran does not have severe 
impairment of health.

In considering the evidence of record, the Board concludes 
that the veteran's symptomatology associated with his 
service-connected GERD is not productive of considerable 
impairment of health and therefore, an evaluation in excess 
of 10 percent is not warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2002).

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a staged 
rating.  See Fenderson, supra.  It is the Board's conclusion, 
however, that at no time since service connection was 
established has his disability been more than 10 percent 
disabling.  Consequently, a staged rating is not warranted.

As the preponderance of the evidence is against the claim for 
an increased evaluation for service-connected GERD with 
esophagitis and history of irritable bowel syndrome, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for this disability and 
there is no indication that his service-connected GERD has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

Service Connection for a Chronic Lung Disability
As Secondary to Service-Connected GERD

The veteran contends that he currently has a chronic lung 
disability that is related to his service-connected GERD.  In 
general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  A disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is 
established for a secondary condition, it shall be considered 
as part of the original condition.  38 C.F.R. § 3.310(a) 
(2002).

Service connection requires evidence of a current disability.  
Service medical records indicate that the veteran was treated 
for pneumonia in January 1943.  On examination for separation 
from service in November 1945, the veteran's lungs were 
reported as normal and chest x-ray revealed no significant 
abnormalities.

The veteran underwent a pulmonary function test (PFT) in 
October 1995.  Results were interpreted as normal.  

On VA examination in October 1998, the veteran complained of 
coughing and strangling.  He also reported a little shortness 
of breath.  He was apparently seen by an ear, nose and throat 
(ENT) doctor and was told that he had reflux into his lungs 
and this is the lung condition.  On physical examination, 
lungs were clear to auscultation and percussion without 
rales, rhonchi or wheezes.  PFT noted mild restrictive 
ventilatory impairment.  The examiner did not diagnose a 
chronic lung disability.  The examiner remarked that the 
veteran's lung condition was listed on the 2507 as choking 
and coughing secondary to his reflux but that no aspiration 
was noted on a modified barium swallow dated in July 1998.  

The veteran underwent computed tomography (CT) scan of the 
chest in March 1999 based on a clinical history of dyspnea on 
exertion and restrictive ventilatory impairment.  Report 
indicated that the interstitial pattern in the lung bases 
appears to be coarsened which is probably due to chronic lung 
disease.  No evidence of bronchiectasis was demonstrated.  No 
parenchymal infiltrates were seen and no other abnormalities 
were demonstrated.  

A review of VA outpatient records indicates continued 
complaints of coughing and choking.  However, these symptoms 
appear to be related to the veteran's GERD and do not appear 
to be associated with any diagnosed chronic lung disability.

In February 2002, the veteran presented with complaints of 
bronchitis and reported coughing of yellow sputum tinged with 
blood.  Chest x-ray was noted to be clear.  Diagnosis was 
bronchitis and the veteran was treated with Zithromax, 
Albuterol, and Humabid.  

On VA examination in January 2003, the veteran denied a 
smoking history.  He reported that he coughs daily, both day 
and night, productive of approximately 1/2 cupful of 
yellow/thick and stringy sputum.  He reported shortness of 
breath and is not able to walk very far.  He uses Albuterol 
once a day, which helps him to cough up the phlegm.  On 
physical examination, the lungs were clear to auscultation 
and percussion without rales, rhonchi, or wheezes.  

Chest x-ray revealed a normal heart.  The aorta was 
moderately uncoiled.  Normal bronchial markings were noted in 
the supra, peri, and infrahilar area.  There was no blunting 
or effusion.  PFT revealed normal spirometry with no 
bronchodilator response and no significant change from 
previous test of 8/16/02.  Lung volumes and diffusing 
capacity were normal.  The examiner indicated that there was 
"no diagnosed lung condition (normal cxr [chest x-ray] and 
normal PFT)."

The most recent VA examination did not diagnose a chronic 
lung disability.  However, even assuming a current chronic 
lung disability, secondary service connection requires that 
such disability be proximately due to or the result of the 
service connected disability.  

The Board acknowledges the veteran's opinion that he has a 
chronic lung disability that is related to his service-
connected GERD.  The veteran, however, is not competent to 
render an opinion regarding the etiology of his claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran reports that a VA doctor told him that 
his lung condition was a direct result of symptoms of his 
service-connected condition.  On review, however, the record 
does not contain medical evidence suggesting that the veteran 
currently has a chronic lung disability that is proximately 
due to or the result of his service-connected GERD with 
esophagitis and a history of irritable bowel syndrome.
 
As the preponderance of the evidence is against the claim for 
service connection for a chronic lung disability as secondary 
to service-connected GERD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An evaluation in excess of 10 percent for service-connected 
GERD with esophagitis and a history of irritable bowel 
syndrome is denied.

Entitlement to service connection for a chronic lung 
disability as secondary to service-connected GERD is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

